221 F.2d 822
Mollie SAWYER, Appellant,v.Robert T. STEVENS, Secretary of the Army, et al., Appellees.
No. 12073.
United States Court of Appeals District of Columbia Circuit.
Argued November 1, 1954.
Decided November 10, 1954.

Appeal from the United States District Court for the District of Columbia; Burnita Shelton Matthews, District Judge.
Mr. Claude L. Dawson, Washington, D. C., for appellant.
Mr. Benjamin Forman, Atty., Dept. of Justice, of the bar of the Supreme Judicial Court of Massachusetts, pro hac vice, by special leave of Court, with whom Messrs. Leo A. Rover, U. S. Atty., and Paul A. Sweeney, Atty., Dept. of Justice, were on the brief, for appellees. Messrs. Lewis A. Carroll, Asst. U. S. Atty., and Julian H. Singman, Atty., Dept. of Justice, also entered appearances for appellees.
Before EDGERTON, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant filed suit in the District Court for a declaratory judgment that her separation from Government employment was illegal. Because of disability she had been involuntarily retired from her position on an annuity, under procedures set forth in the Civil Service Retirement Act,1 and regulations of the Civil Service Commission, 5 CFR §§ 29.1 et eq. (1949).


2
Answer to the complaint was filed by the appropriate Government officials, followed in due course by a hearing in the District Court. The court made findings of fact and entered conclusions of law, upon the basis of which judgment was entered dismissing the complaint. Among the conclusions of law was one that the action was barred by laches, which had been specially pleaded.


3
The appeal presents no basis for reversing the judgment of the District Court and it accordingly is


4
Affirmed.



Notes:


1
 41 Stat. 614 et seq., as amended, 46 Stat. 472, as amended, 5 U.S.C.A. § 710